DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: In Paragraph 28, roof is mislabeled as 18 when it should be 24.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonzalez (US 5,121,710).
Regarding claim 1, Gonzalez teaches (Fig. 6) of a hide (doghouse 10) for a small animal habitat comprising: a base (base portion 50); a hide (10) including four side panels (side walls 20 and distal walls 40); a roof (roof 30); and one or more coupling mechanisms for removably coupling the hide to the base (elongate pegs 65 attaches the hide 10 to the apertures 60 in the base 50).

	Regarding claim 2, Gonzalez teaches (Fig. 6) wherein said base (50) includes one or more receiving slots therein (60).

	Regarding claim 3, Gonzalez teaches (Fig. 6) wherein said four panels include first and second side panels (20) and front and back panels (40). 

	Regarding claim 4, Gonzalez teaches (Fig. 6) wherein said front and back panels each include a channel on an edge thereof (slots 46 on the edge of front and back panels).

	Regarding claim 7, Gonzalez teaches (Fig. 6) wherein each of said side panels includes a lip on an upper edge thereof (top edge of the side panels, or the protrusion of the side panel by the top edge).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 5,121,710) in view of Musio (EP 2,333,353).

    PNG
    media_image1.png
    175
    203
    media_image1.png
    Greyscale

Annotated Fig. 1
Regarding claim 5, Gonzalez teaches of the invention in claim 4 but does not appear to teach wherein said coupling mechanism comprises a vertical tab and a laterally extending tab.
	Musio is in the field of joint connections and teaches (Fig. 1) of wherein said coupling mechanism comprises a vertical tab (Annotated Fig. 1 above, red circle, tab formed from the groove 5) and a laterally extending tab (protruding part 13).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gonzalez to incorporate the teachings of Musio to have a continuous channel that has a vertical tab that is coupled to a laterally extending tab in order to easily slide the side panels to the front and back panels and to secure the entire length of the panels. 

	Regarding claim 6, Gonzalez as modified by Musio teaches of the invention in claim 5, and wherein (Fig. 1 of Musio) said vertical tab is receivable within the channel (5) and said laterally extending tab (13) abuts a side of the channel (5) in an interlocking relationship (Fig. 10 of Musio, channel 5 and tab 13 are in an interlocking relationship). 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 5,121,710) in view of Saxe et al. (US 2003/0213438), herein after Saxe.
	Regarding claim 8, Gonzalez teaches of the invention in claim 7, but does not appear to teach wherein said roof includes a bottom portion having a lower edge with one or more radially extending tabs.
	Saxe is in the field of animal housing and teaches of wherein said roof (Fig. 1, roof 24) includes a bottom portion having a lower edge (lower edge 27) with one or more radially extending tabs (Fig. 5A, ¶0037, tabs 25 on lower edge 27 of bottom portion of roof 24).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gonzalez to incorporate the teachings of Saxe to have a radially extending tab on the lower edge of the roof in order to snap and secure the roof to the side panels easily. 

	Regarding claim 9, Gonzalez as modified by Saxe teaches of the invention in claim 8 but does not appear to teach wherein said radially extending tabs include a flange that matingly couples to said lip to detachably couple the roof to the side panels.
Saxe teaches wherein said radially extending tabs include a flange (Fig. 5A, ¶0037, tabs 25 resemble an arrowhead and snaps into the slot 29 and thus have a flange that is used to snap the tab in place) that matingly couples to said lip (lip of slot 29 on front upper edge 31) to detachably couple the roof to the side panels (¶0037, tabs 25 matingly couples to the lip by snapping into place to detachably couple the roof to the side panels of the bottom portion). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gonzalez to incorporate the teachings of Saxe to have the tab be matingly coupled to the lip to detachably couple the roof to the side panels in order to snap and secure the roof to the side panels easily. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 5,121,710) and Saxe (US 2003/0213438), as applied to claim 9 above, and further in view of Kang (KR 2009/0074856).
Regarding claim 10, Gonzalez as modified teaches of the invention in claim 9, but does not appear to teach where said coupling mechanism comprises a clip having a radially extending flange.
Kang is in the field of animal housing and teaches where said coupling mechanism comprises a clip (Fig. 11, engaging 74, 75, 76, and 77) having a radially extending flange (L shaped flange).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gonzalez to incorporate the teachings of Kang to have a clip with a radially extending flange as the coupling mechanism in order to easily and quickly attach the hide to the base portion. 

Regarding claim 11, Gonzalez as modified teaches of the invention in claim 10, but does not appear to teach wherein said base includes a plurality of receiving slots therein configured to receiving said clip wherein said flange engages a side of said receiving slot to detachably couple the hide to the base.
Kang teaches of wherein (Fig. 11) said base includes a plurality of receiving slots (slots 66, 67, 68, and 69) therein configured to receiving said clip (74, 75, 76, and 77) wherein said flange (L-shaped flange) engages a side of said receiving slot to detachably couple the hide (Fig. 4, 26) to the base (when inserted, the flange engages with the side of the slot to detachably couple the hide to the base).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gonzalez to incorporate the teachings of Kang to have a plurality of slots to receive the clips and detachably couple the hide to the base in order to use a well-known coupling mechanism to easily and quickly secure the hide to the base.  

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530.  The examiner can normally be reached on M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647